November 27, 2001

 

Jim Paul

100 Lucinda Drive

Babylon, New York 11702

Re: Amendment to Employment Agreement

Dear Mr. Paul:

This shall confirm the agreement between you and Chyron Corporation (the
"Company") pursuant to which you have agreed to reduce your annual base salary
from $215,000 to $185,000 effective April 1, 2001 through December 31, 2001 (the
"Reduced Amount"). This reduction was done voluntarily for the benefit of the
Company and shall not affect the severance due you under the Employment
Agreement dated October 1, 1997 and as amended on January 10, 2001 (the
"Employment Agreement"). In addition, in the event the Company terminates you
"without cause," as defined under the Employment Agreement, then the Reduced
Amount shall be due and payable as part of your severance under the Employment
Agreement. All other terms of the Employment Agreement shall remain in full
force and effect.

If the Employment Agreement is no longer in effect and at such time your
employment by the Company is terminated without cause, as defined under the
Employment Agreement, then you will be entitled to receive the Reduced Amount in
addition to any other severance owed to you by the Company.

Please acknowledge your consent to the above by executing and dating below and
returning this letter agreement to me.

Very truly yours,

   

/s/ Roger Hendersen

Roger Hendersen

   

Agreed and Accepted

 

/s/ Jim Paul

Jim Paul

Dated:11/27/01

 